PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_01_FR.txt. 67

OPINION INDIVIDUELLE DE M. ANZILOTTI

A mon grand regret, il m’est impossible de me rallier à
l’opinion exprimée dans l’arrêt de la Cour. L’exposé qui suit
indique les motifs essentiels de mon dissentiment ; je désire
cependant ajouter que, d'une manière générale, j’adhére à
l’opinion individuelle du juge M. O. Hudson insérée ci-après.

I. — Le point fondamental de mon dissentiment concerne
la manière dans laquelle la question de la recevabilité de l’appel
devait être posée et résolue.

L'appel avait été introduit en vertu de l’article X de l’Ac-
cord II de Paris du 28 avril 1930; sa recevabilité dépendait donc
de l’accomplissement des conditions voulues par cet article.

Deux de ces conditions, savoir que le droit d’appel soit exercé
dans un délai de trois mois à dater de la notification de la sen-
tence du Tribunal arbitral mixte et que les sentences attaquées
soient des sentences de compétence ou de fond, peuvent être
ici laissées de côté; il me suffit de dire que, pour les motifs
exposés dans l'opinion individuelle ci-dessus citée, je considère
qu'elles étaient remplies.

La question la plus importante et la seule qui ait retenu
l’attention de la Cour était celle de savoir si les trois sentences
du Tribunal arbitral mixte hungaro-yougoslave, contre lesquelles
était dirigé l’appel du Gouvernement hongrois, avaient été
rendues dans des procès « autres que ceux visés par l’article
premier » de l’Accord. La voie à suivre pour répondre à cette
question est tout naturellement tracée : il s’agit de déterminer
quels sont les éléments essentiels qui individualisent la catégorie
des « procès visés par l’article premier » et de rechercher ensuite
si ces éléments se retrouvent dans les trois procès dont il est
question.

Les éléments essentiels des procès visés par l’article premier
de. l’Accord JI résultent, avec toute la clarté désirable, des
dispositions de cet Accord ; il va sans dire qu’il faut tenir compte
de toutes les dispositions qui ont trait à ces procès. Je crois
pouvoir les résumer de la manière suivante :

a) En ce qui concerne les Parties, il s’agit de procès entre
des ressortissants hongrois et le Fonds agraire (art. I, II, II,
etc.). Ce Fonds n’est pas en justice en qualité de représentant
de la Roumanie, de la Tchécoslovaquie et de la Yougoslavie,

4I
68  A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. ANZILOTTI

mais en son propre nom et dans son propre intérêt : en effets
c’est au Fonds qu’incombent exclusivement « les responsabilité,
du défendeur » (art. I, al. 1, art. IT, art. III), alors que la Rou-
manie, la Tchécoslovaquie et la Vougoslavie sont « hors de
cause » (art. I), |

b) En ce qui concerne le titre de la demande en justice, la
causa petendi, il s’agit bien d’expropriations par application de
la réforme agraire, mais pour autant que l'Accord II en fait
dériver des droits en faveur des ressortissants hongrois. En effet,
le Tribunal arbitral mixte doit prononcer et motiver ses sentences
« exclusivement sur la base du présent Accord » (art. VIT, der-
nière partie); ce sont donc seulement les dispositions de
VAccord II qu’on peut invoquer à l’appui de la demande.

c) Enfin, en ce qui concerne l’objet de la demande, la ves
petita, il s’agit de procès dans lesquels on ne peut demander
que l’indemnité prévue par l'Accord II et qui revient à une
participation à la liquidation des disponibilités du Fonds agraire
(art. VIII, al. r et 2, art. VI). |

On peut ajouter qu’il s’agit de procès dans lesquels une pro-
cédure sommaire, mi-judiciaire, mi-administrative (art. IV et
VIII, deuxième al.) est appliquée et que les pouvoirs du Tri-
bunal arbitral mixte sont limités à la constatation des condi-
tions indiquées dans l’alinéa x de l’article VIII, à l'exclusion
des questions de principe: c’est évidemment en raison de ces
caractères que l’article X exclut de l’appel les sentences rendues
dans lesdits procès.

Si, maintenant, on prend en considération les requêtes des
ressortissants hongrois dans les procès qui ont abouti aux sen-
tences frappées d'appel, on peut constater :

a) Que les procès étaient dirigés contre la Yougoslavie, à
l'exclusion du Fonds agraire ; donc, diversité des parties.

b) Que les requêtes étaient fondées sur l’article 250 du Traité
de Trianon, à l'exclusion de l'Accord II; donc, diversité du
titre de la demande en justice (causa petendi).

c) Que l’objet de la demande était l'indemnité établie par la
législation nationale, ou en tout cas — peut-être dans la requête
Esterhäzy — une indemnité autre que l'indemnité prévue par
l'Accord II; donc, diversité de la chose demandée.

Il est en outre certain que la procédure suivie n’a pas été
celle prévue pour les procès agraires et que l’examen du Tribu-
nal arbitral mixte n'a pas porté sur les points indiqués dans
l'alinéa premier de l’article VIII de cet Accord, mais sur des
questions de tout autre ordre et envergure.

42
69  A/B 68 (AFF. PAJZS, CSAKY, ESTERHAZY). — OP. ANZILOTTI

Je me crois donc autorisé à conclure que, de toute évidence,
les procès dans lesquels avaient été rendues les sentences frap-
pées d'appel n'étaient pas des procès visés par l’article premier
de l’Accord IT et que partant l’appel était recevable.

2. — L'appel étant déclaré recevable, la Cour aurait dû pro-
céder à l’examen des griefs invoqués par le Gouvernement hon-
grois contre les sentences attaquées.

C’est à ce point de vue, et non pas au point de vue de la
recevabilité de Vappel, que la Cour aurait dû examiner la
question de savoir si les Accords de Paris, et notamment l’arti-
cle premier de l'Accord II, ont exclu la possibilité de procès
à propos des réformes agraires autres que les procès visés dans
cet article.

S'il est certain, 4 mon avis, que les procès dans lesquels
avaient été rendues les sentences objet de l'appel, étaient des
procès autres que ceux visés par l’article premier de l’Accord II,
il est également certain que c’étaient des procès à propos de la
réforme agraire.

Le Tribunal arbitral mixte avait été d’avis que des procès
agraires fondés sur l’article 250 du Traité de Trianon ne sont
plus possibles après les Accords de Paris. Les griefs que le
Gouvernement hongrois faisait valoir contre les sentences dudit
tribunal étaient d’avoir méconnu que les trois procès intentés
par ses ressortissants à la Yougoslavie, bien qu’intentés à
propos de la réforme agraire, ne rentraient pas dans le cadre
des Accords de Paris.

Mon opinion est que les Accords de Paris, d’après leur texte,
leur origine historique et leur but, ne visent pas tous les pro-
cès à propos des réformes agraires, mais seulement certains de
ces procès, savoir :

a) Les procès qui avaient été intentés jusqu’au 20 janvier
1930 et qui se caractérisent par ce que les ressortissants hon-
grois, contestant la compatibilité des réformes agraires avec
l’article 250 du Traité de Trianon, demandaient la restitution
des terres et, subsidiairement, une indemnité complète.

- 6) Les procès futurs, par lesquels les Accords de Paris, en
vue d'éviter le retour de difficultés semblables à celle qu'on
venait de résoudre, ont ouvert aux ressortissants hongrois, qui
n'avaient pas encore intenté des procès, la possibilité d'obtenir,
sous des conditions et dans des délais strictement déterminés,
des avantages correspondant à ceux qu’on accordait aux requé-
rants de la première catégorie.

- Ces procès futurs sont considérés comme une simple éven-
tualité : « .... procès que des ressortissants hongrois pourraient
encore intenter....»; c'est la phrase constamment employée
dans l’article premier de l’Accord II pour indiquer cette caté-
gorie de procès. Il est difficile de ne pas constater que la

43
70 A/B 68 (AFF. PAJZS, CSÂKY, ESTERHAZY). — OP. ANZILOTTI

phrase serait singulièrement mal choisie, si elle devait exprimer
que ces procès seraient désormais la seule voie ouverte aux
ressortissants hongrois pour toucher une indemnité quelconque
à raison de leurs terres expropriées pour la réforme agraire.

Aucun autre procès à propos des réformes agraires n’est visé
par les Accords de Paris.

3. — Pour admettre que les procès visés par l’article premier
de l’Accord II sont les seuls procès, à propos de la réforme
agraire, dont les Accords de Paris laissent ouverte la possibi-
lité, il faut évidemment admettre que ces Accords, en déro-
geant au droit commun, ont imposé à tous les ressortissants
hongrois, dont les propriétés ont été frappées par la réforme
agraire en Yougoslavie et qui désirent obtenir une indemnité
quelconque, l'obligation d’intenter à cette fin des procès contre
le Fonds agraire.

A mon avis, cette thèse n’est pas fondée. Il est certain qu’on
ne trouve dans les Accords de Paris aucune disposition expresse
visant le devoir qu’auraient les ressortissants hongrois d’inten-
ter un procès au Fonds agraire pour toucher une indemnité.
Comme il a été dit ci-dessus, l'expression employée dans
l’article premier de l'Accord II suggère plutôt l’idée contraire.
Pourtant, il aurait été facile d’énoncer cette obligation et il
aurait été bien naturel de le faire, puisque les Accords stipu-
laient un système de forclusions fort rigoureux, avec des délais
très courts et dont l’inobservation devait entraîner la perte de
toute indemnité.

Non seulement il n’y a dans les Accords de Paris aucune
disposition expresse établissant Vobligation pour les ressortis-
sants hongrois de s'adresser au Fonds agraire; il n’y a non
plus aucune disposition dont il soit possible de déduire impli-
citement la volonté des parties contractantes d’imposer cette
obligation. Le seul argument que le Gouvernement yougoslave
a pu invoquer, à cet égard, est le caractère forfaitaire des
paiements que la Yougoslavie s’est obligée de faire au Fonds
agraire et par lesquels elle se serait libérée de toute obligation
envers les ressortissants hongrois expropriés à cause de la
réforme agraire.

Cet argument porte à faux. Il est clair que tout dépend de
l'objet par rapport auquel le forfait a été stipulé. Or, les dis-
positions pertinentes, savoir les alinéas 2 et dernier de l’article 10
de l'Accord III, disent expressément que la somme que la
Vougoslavie verse pour l’acquittement total de ses obligations
envers le Fonds agraire représente à forfait la somme due, au
titre des indemnités locales, pour les terres faisant l’objet des
procès visés à l’article premier de l'Accord II. C’est une péti-
tion de principe évidente, si on veut en déduire que les res-
sortissants hongrois sont obligés d’intenter ces procès.

44
71  A/B 68 (AFF. PAJZS, CSÂKY, ESTERHAZY). — OP. ANZILOTTI

A mon avis, il n’est donc pas possible de démontrer et il n’a
pas été démontré que les Accords de Paris ont obligé tous les
ressortissants hongrois, dont les propriétés ont été frappées par
la réforme agraire en Yougoslavie et qui désirent obtenir une
indemnité quelconque, d’intenter, à cette fin, des procès contre
le Fonds agraire.

Il s'ensuit que si ces ressortissants ne veulent ou ne peuvent
profiter des avantages que leur offre le droit spécial créé par
les Accords de Paris, le droit commun continue de leur être
applicable et ils doivent être traités, dans cette matière, sur le
même pied que les nationaux.

Pour ces motifs, ainsi que pour d’autres qui sont développés
dans l'opinion individuelle du juge Hudson, j'arrive à la conclu-
sion que, dans cette mesure, les griefs invoqués par le Gouver-
nement hongrois étaient fondés.

Je n'ai pas besoin d'examiner si les conséquences que ce
Gouvernement: prétendait en déduire étaient toutes également
justifiées.

(Signé) D. ANZILOTTI.

45
